                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


KAREN ANN MUNGER,

       Plaintiff,                         Case No. 17-13021

v.                                        HON. GEORGE CARAM STEEH

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
____________________________/

     ORDER ACCEPTING REPORT AND RECOMMENDATION (Doc. 23)

       On July 31, 2018, Magistrate Judge Mona K. Majzoub issued a report

and recommendation in this social security action, proposing that the court

grant Defendant’s motion for summary judgment and deny Plaintiff’s motion

for summary judgment. The court granted Plaintiff an extension of time to

file objections, which Plaintiff did on August 21, 2018. Defendant submitted

a response on September 4, 2018.

       With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

                                    -1-
magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). The court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was

made pursuant to proper legal standards.’” Rabbers v. Comm’r of Soc.

Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation omitted).

      Plaintiff Karen Ann Munger challenges the calculation of her Social

Security retirement benefits, contending that the Social Security

Administration (“SSA”) provided an incorrect calculation of her benefits in

response to her inquiry. In reliance upon the information she received from

the SSA, Munger remarried, which affected the amount of benefits to which

she was entitled. The correct calculation proved to be less than Munger

was told it would be. Munger challenged the calculation and sought the

higher amount based upon an equitable estoppel theory. The ALJ

determined that although Munger was initially provided with an incorrect

calculation, “alleged misinformation does not overrule the Code of Federal

Regulation.” Doc. 23 at 3.

      The magistrate judge recommends that the court affirm the

Commissioner’s decision, based upon the general principle that “equitable

estoppel may not be used against the government by a claimant seeking
                                     -2-
public funds, that payments from the Federal Treasury are limited to those

authorized by statute, and that erroneous advice from a government

employee will not give rise to the use of estoppel to effect payments

contrary to law.” United States v. Guy, 978 F.2d 934, 938 n.5 (6th Cir. 1992)

(citing Office of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990)).

Having reviewed the record and applicable case law, this court agrees with

the magistrate judge’s analysis and recommendation.

     Therefore, IT IS HEREBY ORDERED that Magistrate Judge

Majzoub’s July 31, 2018 report and recommendation (Doc. 23) is

ACCEPTED.

     IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 18) is DENIED and Defendant’s motion for summary

judgment (Doc. 20) is GRANTED.

Dated: November 14, 2018

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  November 14, 2018, by electronic and/or ordinary mail and
                 also on Karen Ann Munger, 407 Sam St., Midland, MI 48642.

                                      s/Barbara Radke
                                        Deputy Clerk




                                           -3-
